DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 Response to Amendment
The Amendment filed on 11/16/2022 has been entered. Claims 1-6, 8-17, and 21 remain pending in the application. Claims 22-24 are new.
Applicants amendments to the claims have failed to overcome all of the objections previously set forth in the Final Office Action mailed 8/16/2022. Specifically the amendments do not overcome the objection to claim 12. 
Claim Objections
Claim 12 is objected to because of the following informalities:   
Line 4 recites “the hemostasis valve lumen”. Claim 12 is dependent on claim 9. Claim 9 introduces “a single hemostasis valve lumen”. Examiner suggests amending claim 12, line 4 to state “the single hemostasis valve lumen” in order to keep claim terminology consistent.
Claim 22 is objected to because of the following informalities:   
Line 1-2 recites “wherein the elongate member is lateral moveable along the continuous slit”. This is grammatically incorrect. Examiner suggests replacing “wherein the elongate member is lateral moveable along the continuous slit” with “wherein the elongate member is laterally moveable along the continuous slit”.
Claim 24 is objected to because of the following informalities:   
Line 1-2 recites “wherein the elongate member is lateral moveable along the continuous slit”. This is grammatically incorrect. Examiner suggests replacing “wherein the elongate member is lateral moveable along the continuous slit” with “wherein the elongate member is laterally moveable along the continuous slit”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-17, 21, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4,
Line 2 recites “the elongate member”. Line 1-2 of claim 4 recites “an elongate member” and claim 1, which claim 4 depends on, recites an elongate member. It is unclear which elongate member “the elongate member” of line 2 of claim 4 refers to. Appropriate correction is required. For examination purposes Examiner construes “the elongate member” to refer to the elongate member coupled to the sidearm. Examiner suggests replacing “the elongate member” in line 2 of claim 4 with “the elongate member coupled to the sidearm”. 
In regard to claim 9,
Line 13-14 recites “the continuous slit”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the continuous slit” with “the first sealable opening and the second sealable opening”. For examination purposes Examiner construes “the continuous slit” to be “the first sealable opening and the second sealable opening”. Examiner notes claim 24, which is dependent on claim 9, also states “the continuous slit”. If claim 9 is amended as suggested by the Examiner above, claim 24 should be amended to state “wherein the elongate member is laterally moveable along a continuous slit disposed through at least a portion of the first sealable opening and through at least a portion of the second sealable opening”. Alternatively claim 9 could be amended to state “perpendicular to a continuous slit disposed through at least a portion of the first sealable opening and through at least a portion of the second sealable opening” and claim 24 would then be amended to state “wherein the elongate member is laterally moveable along the continuous slit”.
Examiner notes claims 10-17, 21, and 24 are similarly rejected by virtue of their dependency on claim 9.
In regard to claim 12,
Line 2-3 recites “the single hemostasis valve”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the single hemostasis valve is intended to be the same or different than the hemostasis valve of claim 9, which claim 12 depends on. Appropriate correction is required. For examination purposes Examiner construes “the single hemostasis valve” to be the same as “the hemostasis valve”. Examiners suggests replacing “the single hemostasis valve” with “the hemostasis valve”.
Examiner notes claims 13-17 are similarly rejected by virtue of their dependency on claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramee (U.S. patent no 10321933) further in view of Prosek (U.S. PG publication 20060211992) further in view of Cooper (U.S. PG publication 20150065806).
In regard to claim 1,
Ramee discloses a hemostasis valve (see figure 1: wherein the entire device is construed as a hemostasis valve; column 5, line 32-36) comprising: 
a body (figure 1, item 20: wherein sheath hub 20 forms a body that receives valve hub 30); 
a valve member (figure 1, item 30; column 6, line 24-29, 32-36, and line 63-67) coupled to the body (column 7, line 3-11), the valve member comprising: 
a first sealable opening (column 6, line 32-36, and line 63-67: wherein access port 36 contains a valve component therein; Examiner notes the access port 36 with valve component on the left is construed as the first sealable opening) disposed through a first portion of the valve member (see figure 1 and column 6, line 32-36, and line 63-67);
a first edge surrounding the first sealable opening (see figure 1, item 31 wherein a portion of valve body 31 at the first end 32 surrounds the first sealable opening i.e. access port 36 which contains a valve component);
a second sealable opening (column 6, line 32-36, and line 63-67: wherein access port 36 contains a valve component therein; Examiner notes the access port 36 with valve component on the right is construed as the first sealable opening) disposed through a second portion of the valve member (see figure 1 and column 6, line 32-36, and line 63-67);
a second edge surrounding the second sealable opening (see figure 1, item 31 wherein a portion of valve body 31 at the first end 32 surrounds the second sealable opening i.e. access port 36 which contains a valve component); 
[AltContent: textbox (Enlarged view of figure 1)][AltContent: textbox (Elongate member)][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    152
    237
    media_image1.png
    Greyscale

a valve dividing member (wall in between the first sealable opening and the second sealable opening) comprising an elongate member (see enlarged view of figure 1 above) that is configured to divide the first sealable opening from the second sealable opening (see figure 1),
wherein the elongate member is disposed between the first sealable opening and the second sealable opening (see enlarged view of figure 1 above); and
a single hemostasis valve lumen (lumen formed by the single opening at the second end 34 of the valve hub and the lumen of sheath hub 20 which extends to tubular member 11) extending between a proximal end portion and a distal end portion of the hemostasis valve (see figure 1; column 6, line 32-36).
Ramee fails to disclose the valve member comprising the first edge being sloped, the second edge being sloped, a continuous slit disposed through at least a portion of the first sealable opening and through at least a portion of the second sealable opening, and wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit.
Prosek teaches a valve member (see figure 7: wherein the entire structure is construed as a valve member which contains seal 34) comprising an edge (figure 1, item 2) surrounding the sealable opening (figure 1, item 1), the edge being sloped (see figure 1; paragraph [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramee to include the edge being sloped, as taught by Prosek, for the purpose of facilitating inserting an instrument and to facilitate viewing an instrument seal within the device (paragraph [0041] of Prosek). Examiner notes since two openings with respective edges are present in Ramee that both can be used to insert instruments (column 6, line 63-67 of Ramee), one would be motivated to modify the edges of both openings in view of Prosek to therefore result in the valve member comprising the first edge being sloped, and the second edge being sloped.
Ramee in view of Prosek fails to disclose the valve member comprising a continuous slit disposed through at least a portion of the first sealable opening and through at least a portion of the second sealable opening, and wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit.

[AltContent: textbox (Continuous slit)][AltContent: arrow][AltContent: textbox (Figure 4)][AltContent: textbox (Valve dividing member)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: textbox (Elongate member)][AltContent: rect] 
    PNG
    media_image2.png
    273
    475
    media_image2.png
    Greyscale

Cooper teaches a valve member (figure 4, item 26) with a continuous slit (see figure 4 above; paragraph [0050]) disposed through at least a portion of the first sealable opening (figure 4, item 29a) and through at least a portion of the second sealable opening (figure 4, item 29b; paragraph [0050]) and a valve dividing member (see figure 4 above) comprising an elongate member that is configured to divide the first sealable opening from the second sealable opening (see figure 4 above), wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit (see figure 4 above wherein a portion of the elongate member is disposed substantially perpendicular to the continuous slit).
Further, Cooper teaches that a first sealable opening and a second sealable opening connected via a continuous slit and a first sealable opening unconnected from a second sealable opening could all be used to achieve the same result (paragraph [0050] of Cooper) and thus a first sealable opening and a second sealable opening connected via a continuous slit and a first sealable opening unconnected from a second sealable opening were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a first sealable opening and a second sealable opening connected via a continuous slit in place of a first sealable opening unconnected from a second sealable opening since it has been held that substituting parts of an invention involves only routine skill in the art. Furthermore Ramee discloses modifications can be made to the device (column 10, line 55-59 of Ramee). Examiner notes modifying Ramee in view of Prosek further in view of Cooper would still result in a valve dividing member comprising an elongate member configured to divide the first sealable opening from the second sealable opening.
In regard to claim 2,
Ramee in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1.
Ramee in view of Prosek in view of Cooper fails to disclose wherein the valve member further comprises a resilient wall disposed between the first sealable opening and the second sealable opening. 
Cooper teaches wherein the valve member further comprises a resilient wall (item 35; paragraph [0046]: wherein the partition is flexible; paragraph [0048]: the movable partition 35 may be configured such that it extends for only part of the length of the hollow tubular member 20) disposed between the first sealable opening and the second sealable opening (see figure 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve member of Ramee in view of Prosek in view of Cooper to include a resilient wall that extends only partway disposed between the first sealable opening and the second sealable opening, as taught by Cooper, for the purpose of allowing the relative area of the compartments to be adjusted during surgery depending on the surgeons needs (paragraph [0045] of Cooper). Examiner notes a single hemostasis valve lumen that extends between a proximal end portion and a distal end portion (i.e. located between a proximal end portion and a distal end portion) of the hemostasis valve is still present due to the fact that the resilient wall extends only partway. 
In regard to claim 3,
Ramee in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1, wherein the body further comprises a sidearm (see figure 1 and 3A of Ramee: wherein side arm 23 is labeled in figure 3A; Examiner notes tubing 23a is attached to sidearm 23 as shown in figure 1), the sidearm comprising a sidearm lumen extending therethrough (see figure 1 and 3A of Ramee), the sidearm lumen in fluid communication with the single hemostasis valve lumen (column 5, line 46-49 of Ramee).
In regard to claim 4,
Ramee in view of Prosek in view of Cooper teaches the hemostasis valve of claim 3, further comprising an elongate member (figure 1, item 23a of Ramee) coupled to the sidearm (see figure 1, column 5, line 46-49 of Ramee), the elongate member comprising an elongate member lumen extending therethrough (see figure 1; column 5, line 46-49 of Ramee).
In regard to claim 23, 
[AltContent: textbox (Second elongate member)][AltContent: connector][AltContent: textbox (Figure 4)][AltContent: textbox (Valve dividing member)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: textbox (Elongate member)][AltContent: rect] 
    PNG
    media_image2.png
    273
    475
    media_image2.png
    Greyscale


Ramee in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1, wherein the valve dividing member further comprises a second elongate member (see figure 4 of Cooper above), and wherein the elongate member is disposed on a first side of the valve member and the second elongate member is disposed on a second side of the valve member (see figure 4 of Cooper above).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramee (U.S. patent no 10321933) in view of Prosek (U.S. PG publication 20060211992) in view of Cooper (U.S. PG publication 20150065806) further in view of Shelton IV (U.S. PG publication 20100274093).
In regard to claim 8,
Ramee in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1.
Ramee in view of Prosek in view of Cooper fails to disclose further comprising indicia configured to designate at least one of the first sealable opening and the second sealable opening.
Shelton IV teaches indicia (see figure 13, item 176a, 176b, and 178a, 178b) configured to designate at least one of the first sealable opening (figure 13, item 172b) and the second sealable opening (see figure 13, item 172a).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramee in view of Prosek in view of Cooper to include further comprising indicia configured to designate at least one of the first sealable opening and the second sealable opening, as taught by Shelton IV for the purpose of easily identifying sealing port size (paragraph [0005] of Shelton IV). Examiner notes Ramee discusses using different size access openings (column 6, line 43-50). One would recognize it would be beneficial based on the teachings of Shelton IV to include indicia configured to designate at least one sealable opening in order to easily know the size of the opening.
Claims 1, 5-6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (U.S. patent no 5911710) further in view of Hart (U.S. patent no 6217555) further in view of Prosek (U.S. PG publication 20060211992) further in view of Cooper (U.S. PG publication 20150065806). 
In regard to claim 1,
Barry discloses a hemostasis valve (figure 5, item 68b, 69b, 64b, 44b; column 1, line 5-9) comprising: 
a body (figure 5, item 67b and 64b); 
a valve member (figure 5, item 69b) coupled to the body (see figure 5), the valve member comprising: 
a first sealable opening (see figure 5: wherein an opening is formed in valve 69b; column 8, line 1-3) disposed through a first portion of the valve member (see figure 5);
a first edge surrounding the first sealable opening (see figure 5 where an edge is present that surrounds the opening in valve 69b); 
[AltContent: textbox (Proximal end portion)][AltContent: textbox (Distal end portion)][AltContent: textbox (Hemostasis valve lumen)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Figure 5)] 
    PNG
    media_image3.png
    268
    163
    media_image3.png
    Greyscale

a single hemostasis valve lumen (see figure 5 above) extending between a proximal end portion (see figure 5 above) and a distal end portion of the hemostasis valve (see figure 5 above).
Barry fails to disclose the valve member comprising the first edge being sloped, a second sealable opening disposed through a second portion of the valve member; a second edge surrounding the second sealable opening, the second edge being sloped; a continuous slit disposed through at least a portion of the first sealable opening and through at least a portion of the second sealable opening; and a valve dividing member comprising an elongate member that is configured to divide the first sealable opening from the second sealable opening, wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit.
[AltContent: textbox (/elongate member)][AltContent: textbox (Figure 11)]
    PNG
    media_image4.png
    222
    457
    media_image4.png
    Greyscale

Hart teaches a valve member (figure 11, item 46a) comprising a first sealable opening (opening in item 46a on the left side) disposed through a first portion of the valve member (see figure 11), a first edge surround the first sealable opening (see figure 11 and 12), a second sealable opening (opening in item 46a on the right side) disposed through a second portion of the valve member (see figure 11); a second edge surrounding the second sealable opening (see figure 11 and 12); and a valve dividing member (wall located between the first sealable opening and the second sealable opening as shown in figure 11) comprising an elongate member (see figure 11 above) that is configured to divide the first sealable opening from the second sealable opening (see figure 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the valve member 69b of Barry with the valve member of Hart which includes a second sealable opening disposed through a second portion of the valve member; a second edge surrounding the second sealable opening, and a valve dividing member comprising an elongate member that is configured to divide the first sealable opening from the second sealable opening as taught by Hart, for the purpose of enabling the insertion and sealing of two or more instruments (column 2, line 18-23 of Hart) and as further supported by Barry who states that a duckbill valve can be used in place of the valve 69b, see column 8, line 3-5 of Barry and that modifications can be made (column 10, line 51-53 of Barry). In making this modification in view of Hart, the cap portion item 68b of Barry would also be modified to contain a first and second opening in alignment with the first and second sealable opening of the valve member as Hart teaches a first and second opening (figure 11, item 194 and 196) of a cap (figure 11, item 121) in alignment with the openings of the valve member (figure 11, item 46a) for the purpose of aiding in aligning the instruments (see column 11, line 16-22 of Hart) therefore allowing the first and second sealable openings as modified by Hart to be utilized when implemented into the structure of Barry.
Barry in view of Hart fails to disclose the valve member comprising the first edge being sloped, the second edge being sloped; and a continuous slit disposed through at least a portion of the first sealable opening and through at least a portion of the second sealable opening, wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit.
Prosek teaches a valve member (see figure 7: wherein the entire structure is construed as a valve member which contains seal 34) comprising an edge (figure 1, item 2) surrounding the sealable opening (figure 1, item 1), the edge being sloped (see figure 1; paragraph [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barry in view of Hart to include the edge being sloped, as taught by Prosek, for the purpose of facilitating inserting an instrument and to facilitate viewing an instrument seal within the device (paragraph [0041] of Prosek). Examiner notes since two openings with respective edges are present in Barry in view of Hart that both can be used to insert instruments (column 2, line 18-23 of Hart), one would be motivated to modify the edges of both openings in view of Prosek to therefore result in the valve member comprising the first edge being sloped, and the second edge being sloped.
Barry in view of Hart in view of Prosek fails to disclose the valve member comprising a continuous slit disposed through at least a portion of the first sealable opening and through at least a portion of the second sealable opening, wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit.
[AltContent: rect] [AltContent: textbox (Continuous slit)][AltContent: arrow][AltContent: textbox (Figure 4)][AltContent: textbox (Valve dividing member)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Elongate member)][AltContent: rect] 
    PNG
    media_image2.png
    273
    475
    media_image2.png
    Greyscale


Cooper teaches a valve member (figure 4, item 26) coupled to the body (figure 4, item 20), the valve member comprising: a first sealable opening (figure 4, item 29a; paragraph [0012]) disposed through a first portion of the valve member (see figure 4), a second sealable opening (figure 4, item 29b; paragraph [0029]) disposed through a second portion of the valve member (see figure 4), and a continuous slit (see figure 4 above; paragraph [0050]) disposed through at least a portion of the first sealable opening (figure 4, item 29a) and through at least a portion of the second sealable opening (figure 4, item 29b; paragraph [0050]), a valve dividing member (see figure 4 above) comprising an elongate member that is configured to divide the first sealable opening from the second sealable opening (see figure 4 above), wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit (see figure 4 above wherein a portion of the elongate member is disposed substantially perpendicular to the continuous slit).
Further, Cooper teaches that a first sealable opening and a second sealable opening connected via a continuous slit and a first sealable opening unconnected from a second sealable opening could all be used to achieve the same result (paragraph [0050] of Cooper) and thus a first sealable opening and a second sealable opening connected via a continuous slit and a first sealable opening unconnected from a second sealable opening were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a first sealable opening and a second sealable opening connected via a continuous slit in place of a first sealable opening unconnected from a second sealable opening since it has been held that substituting parts of an invention involves only routine skill in the art. Furthermore Barry discloses modifications can be made to the device (column 10, line 51-53 of Barry). Examiner notes modifying Barry in view of Hart in view of Prosek further in view of Cooper would still result in a valve dividing member comprising an elongate member that is configured to divide the first sealable opening from the second sealable opening.
In regard to claim 5,
Barry in view of Hart in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1, further comprising: 

    PNG
    media_image5.png
    398
    636
    media_image5.png
    Greyscale


a valve bypass portion (figure 5, item 44b of Barry) extending distally from the distal end portion of the hemostasis valve (see figure 5 above of Barry), wherein the single hemostasis valve lumen further extends through a portion of the valve bypass portion (see figure 5 above of Barry).
In regard to claim 6,
Barry in view of Hart in view of Prosek in view of Cooper teaches the hemostasis valve of claim 5,
[AltContent: textbox (Figure 5)][AltContent: textbox (Valve )][AltContent: arrow]
    PNG
    media_image3.png
    268
    163
    media_image3.png
    Greyscale

wherein the valve bypass portion is configured to bypass a valve (see figure 5 of Barry above) of a valved medical device (figure 5, item 26a of Barry) when the hemostasis valve is coupled to the valved medical device such that the hemostasis valve is in fluid communication with the valved medical device (Examiner notes “wherein the valve bypass portion is configured to bypass a valve of a valved medical device when the hemostasis valve is coupled to the valved medical device such that the hemostasis valve is in fluid communication with the valved medical device” is an intended use limitation and since the embodiment in figure 5 functions similar to the embodiment in figure 1-4 of Barry as supported by column 10, line 29-33 of Barry, the valve bypass portion is fully capable of bypassing a valve of a valved medical device when the hemostasis valve is coupled to the valved medical device such that the hemostasis valve is in fluid communication with the valved medical device as supported by column 10, line 1-8 of Barry).
In regard to claim 23, 
[AltContent: textbox (Second elongate member)][AltContent: connector][AltContent: textbox (Figure 4)][AltContent: textbox (Valve dividing member)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: textbox (Elongate member)][AltContent: rect] 
    PNG
    media_image2.png
    273
    475
    media_image2.png
    Greyscale


Ramee in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1, wherein the valve dividing member further comprises a second elongate member (see figure 4 of Cooper above), and wherein the elongate member is disposed on a first side of the valve member and the second elongate member is disposed on a second side of the valve member (see figure 4 of Cooper above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (U.S. patent no 5911710) in view of Hart (U.S. patent no 6217555) in view of Prosek (U.S. PG publication 20060211992) in view of Cooper (U.S. PG publication 20150065806) further in view of Gray (U.S. PG publication 20150305863).
In regard to claim 3,
Barry in view of Hart in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1.
Barry in view of Hart in view of Prosek in view of Cooper fails to disclose wherein the body further comprises a sidearm, the sidearm comprising a sidearm lumen extending therethrough, the sidearm lumen in fluid communication with the single hemostasis valve lumen.
Gray teaches wherein the body (figure 13 and 15, item 432 and 417) further comprises a sidearm (figure 13 and 15, item 420), the sidearm comprising a sidearm lumen extending therethrough (see figure 13), the sidearm lumen in fluid communication with the single hemostasis valve lumen (see figure 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barry in view of Hart in view of Prosek in view of Cooper to include wherein the body further comprises a sidearm, the sidearm comprising a sidearm lumen extending therethrough, the sidearm lumen in fluid communication with the single hemostasis valve lumen, as taught by Gray, for the purpose of allowing flushing of the hemostasis valve (paragraph [0070] of Gray). Examiner notes the valves of Barry and Gray function similarly and both contain a valve bypass portion (see item 44b of Barry and item 440 of Gray). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (U.S. patent no 5911710) in view of Hart (U.S. patent no 6217555) in view of Prosek (U.S. PG publication 20060211992) in view of Cooper (U.S. PG publication 20150065806) further in view of Shelton IV (U.S. PG publication 20100274093).
In regard to claim 8,
Barry in view of Hart in view of Prosek in view of Cooper teaches the hemostasis valve of claim 1.
Barry in view of Hart in view of Prosek in view of Cooper fails to disclose further comprising indicia configured to designate at least one of the first sealable opening and the second sealable opening.
Shelton IV teaches indicia (see figure 13, item 176a, 176b, and 178a, 178b) configured to designate at least one of the first sealable opening (figure 13, item 172b) and the second sealable opening (see figure 13, item 172a).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barry in view of Hart in view of Prosek in view of Cooper to include further comprising indicia configured to designate at least one of the first sealable opening and the second sealable opening, as taught by Shelton IV for the purpose of easily identifying sealing port size (paragraph [0005] of Shelton IV).
Claims 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (U.S. patent no 5911710) further in view of Hart (U.S. patent no 6217555) further in view of Prosek (U.S. PG publication 20060211992). 
In regard to claim 9,
Barry discloses a hemostasis valve system (see entire structure shown in figure 5) comprising: 
a hemostasis valve (figure 5, item 67b, 69b, 64b, 44b; column 1, line 5-9) comprising: 
[AltContent: textbox (Proximal end portion)][AltContent: textbox (Distal end portion)][AltContent: connector][AltContent: textbox (Hemostasis valve lumen)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Sloped portion)][AltContent: arrow][AltContent: textbox (Valve )][AltContent: arrow]a body (figure 5, item 67b and 64b); [AltContent: ][AltContent: textbox (Figure 5)] 
    PNG
    media_image3.png
    268
    163
    media_image3.png
    Greyscale

a valve member (figure 5, item 69b) coupled to a proximal end portion of the body (see figure 5), the valve member comprising a first sealable opening (see figure 5: wherein an opening is formed in valve 69b; column 8, line 1-3) disposed through a first portion of the valve member (see figure 5), a first edge surrounding the first sealable opening (see figure 5 where an edge is present that surrounds the opening in valve 69b); and 
a single hemostasis valve lumen (see figure 5 above) extending between the proximal end portion and a distal end portion of the hemostasis valve (see figure 5 above); and 
a first medical device (figure 5, item 26a) comprising a valve (see figure 5 above); 
wherein the single hemostasis valve lumen comprises a sloped portion (see figure 5 above) disposed between the valve member and the valve of the first medical device (see figure 5 above), wherein the sloped portion comprises a first diameter and a second diameter distal of the first diameter (see figure 5 above), and wherein the second diameter is less than the first diameter (see figure 5 above where dashed lines have been included which represent the first and second diameter, the second diameter being the dashed line that is smaller in diameter).
Barry fails to disclose the valve member comprising the first edge being sloped, a second sealable opening disposed through a second portion of the valve member, and a second edge surrounding the second sealable opening, the second edge being sloped, and a valve dividing member comprising an elongate member that is configured to divide the first sealable opening from the second sealable opening, wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit; and is silent as to wherein the hemostasis valve is releasably coupleable to the first medical device.
[AltContent: textbox (Elongate member )][AltContent: arrow][AltContent: textbox (Figure 11)]
    PNG
    media_image6.png
    200
    442
    media_image6.png
    Greyscale

Hart teaches a valve member (figure 11, item 46a) comprising a first sealable opening (opening in item 46a on the left side) disposed through a first portion of the valve member (see figure 11), a first edge surround the first sealable opening (see figure 11 and 12), a second sealable opening (opening in item 46a on the right side) disposed through a second portion of the valve member (see figure 11); a second edge surrounding the second sealable opening (see figure 11 and 12), and a valve dividing member (wall located between the first sealable opening and the second sealable opening as shown in figure 11) comprising an elongate member (see figure 11 above) that is configured to divide the first sealable opening from the second sealable opening (see figure 11), wherein the elongate member is disposed between the first sealable opening and the second sealable opening and is disposable substantially perpendicular to the continuous slit (see 112 rejection above for claim interpretation where the continuous slit has been construed as “the first sealable opening and the second sealable opening”; see figure 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the valve member 69b of Barry with the valve member of Hart which includes a second sealable opening disposed through a second portion of the valve member; a second edge surrounding the second sealable opening, and a valve dividing member comprising an elongate member that is configured to divide the first sealable opening from the second sealable opening as taught by Hart, for the purpose of enabling the insertion and sealing of two or more instruments (column 2, line 18-23 of Hart) and as further supported by Barry who states that a duckbill valve can be used in place of the valve 69b, see column 8, line 3-5 of Barry and that modifications can be made (column 10, line 51-53 of Barry). In making this modification in view of Hart the cap portion item 68b of Barry would also be modified to contain a first and second opening in alignment with the first and second sealable opening of the valve member as taught by Hart who teaches a first and second opening (figure 11, item 194 and 196) of a cap (figure 11, item 121) in alignment with the openings of the valve member (figure 11, item 46a) for the purpose of aiding in aligning the instruments (see column 11, line 16-22 of Hart) therefore allowing the first and second sealable openings as modified by Hart to be utilized when implemented into the structure of Barry.
Barry in view of Hart fails to disclose the valve member comprising the first edge being sloped, the second edge being sloped, and is silent as to wherein the hemostasis valve is releasably coupleable to the first medical device.
Prosek teaches a valve member (see figure 7: wherein the entire structure is construed as a valve member which contains seal 34) comprising an edge (figure 1, item 2) surrounding the sealable opening (figure 1, item 1), the edge being sloped (see figure 1; paragraph [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barry in view of Hart to include the edge being sloped, as taught by Prosek, for the purpose of facilitating inserting an instrument and to facilitate viewing an instrument seal within the device (paragraph [0041] of Prosek). Examiner notes since two openings with respective edges are present in Barry in view of Hart that both can be used to insert instruments (column 2, line 18-23 of Hart), one would be motivated to modify the edges of both openings in view of Prosek to therefore result in the valve member comprising the first edge being sloped, and the second edge being sloped.
Barry in view of Hart in view of Prosek is silent as to wherein the hemostasis valve is releasably coupleable to the first medical device.
A second embodiment of Barry teaches wherein the hemostasis valve (item 22) is releasably coupleable to the first medical device (item 20; column 9, line 6-12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Barry in view of Hart in view of Prosek to include wherein the hemostasis valve is releasably coupleable to the first medical device, as taught by the second embodiment of Barry, for the purpose of enabling removal if desired (column 9, line 6-12 of Barry) and additionally since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
In regard to claim 10,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry teaches the hemostasis valve system of claim 9, further comprising: 

    PNG
    media_image7.png
    389
    660
    media_image7.png
    Greyscale

a valve bypass portion (figure 5, item 44b of Barry) extending distally from the distal end portion of the hemostasis valve (see figure 5 above of Barry), wherein the single hemostasis valve lumen further extends through a portion of the valve bypass portion (see figure 5 above of Barry).
In regard to claim 11,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry teaches the hemostasis valve system of claim 10, wherein the valve bypass portion is configured to bypass the valve of the first medical device when the valve bypass portion is displaced through the valve of the first medical device (Examiner notes “wherein the valve bypass portion is configured to bypass the valve of the first medical device when the valve bypass portion is displaced through the valve of the first medical device” is an intended use limitation and since the embodiment in figure 5 functions similar to the embodiment in figure 1-4 of Barry as supported by column 10, line 29-33 of Barry the valve bypass portion is fully capable of bypassing the valve of the first medical device when the valve bypass portion is displaced through the valve of the first medical device as supported by column 10, line 1-8 of Barry).
In regard to claim 21,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry teaches the hemostasis valve system of claim 9, further comprising: a cap (see analysis of claim 9 above, item 68b of Barry as modified by Hart) coupled to the proximal end portion of the body of the hemostasis valve (see figure 5 of Barry and figure 12 of Hart) such that a portion of the cap is disposed proximal of the valve member (see figure 5 of Barry and figure 12 of Hart), the cap comprising a first cap opening disposed in substantial alignment with the first sealable opening and a second cap opening disposed in substantial alignment with the second sealable opening (see analysis of claim 9 above wherein as modified by Hart who teaches a first and second opening (figure 11, item 194 and 196) of a cap (figure 11, item 121) in alignment with the openings of the valve member (figure 11, item 46a), the cap of Barry as modified by Hart comprises a first cap opening disposed in substantial alignment with the first sealable opening and a second cap opening disposed in substantial alignment with the second sealable opening).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (U.S. patent no 5911710) in view of Hart (U.S. patent no 6217555) in view of Prosek (U.S. PG publication 20060211992) further in view of Gray (U.S. PG publication 20150305863).
In regard to claim 12,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry teaches the hemostasis valve system of claim 9, wherein the first medical device comprises a sidearm (figure 5, item 34a of Barry), the sidearm of the first medical device comprising a sidearm lumen extending therethrough (see figure 5, item 34a of Barry).
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry fails to disclose wherein the body of the hemostasis valve further comprises a sidearm, the sidearm of the single hemostasis valve comprising a sidearm lumen extending therethrough, the sidearm lumen in fluid communication with the hemostasis valve lumen.
Gray teaches wherein the body (figure 13 and 15, item 432 and 417) of the hemostasis valve further comprises a sidearm (figure 13 and 15, item 420), the sidearm of the single hemostasis valve comprising a sidearm lumen extending therethrough (see figure 13), the sidearm lumen in fluid communication with the hemostasis valve lumen (see figure 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry to include wherein the body of the hemostasis valve further comprises a sidearm, the sidearm of the single hemostasis valve comprising a sidearm lumen extending therethrough, the sidearm lumen in fluid communication with the hemostasis valve lumen, as taught by Gray, for the purpose of allowing flushing of the hemostasis valve (paragraph [0070] of Gray). Examiner notes the valves of Barry and Gray function similarly and both contain a valve bypass portion (see item 44b of Barry and item 440 of Gray) and Gray further supports an embodiment where a sidearm is present on both the hemostasis valve and the first medical device as shown in figure 20. 
In regard to claim 13,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray teaches the hemostasis valve system of claim 12.
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry as modified by Gray teaches wherein the sidearm of the hemostasis valve and the sidearm of the first medical device are aligned with the first sealable opening and the second sealable opening (see figure 5 of Barry, figure 12 of Hart and figure 20 of Gray wherein the sidearm of the hemostasis valve as modified by Gray is in alignment with the first sealable opening and also in alignment with the second sealable opening as modified by Hart and wherein the sidearm of the first medical device of Barry is in alignment with the first sealable opening and also in alignment with the second sealable opening as modified by Hart; Examiner notes figure 12 of Hart depicts an example of a side arm 45a in alignment with the first sealable opening and the second sealable opening).
In regard to claim 14,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray teaches the hemostasis valve system of claim 12, further comprising: 
a second elongate member coupled to the sidearm of the hemostasis valve, the second elongate member having a second length (see figure 1 and 2 of Gray: which shows the elongate member coupled to the side arm; Examiner notes both item 20 as shown in figure 1 and 2 of Gray and item 420 of Gray in figure 13 are flush ports, figure 1 and 2 shows the entire flush port while figure 13 and 15 shows a portion; the elongate member is construed as the valve portion (which has a second length) of the flush port attached to the tubing).
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray fails to disclose a first elongate member coupled to the sidearm of the first medical device, the first elongate member having a first length.
A third embodiment of Barry teaches a first elongate member coupled to the sidearm (item 34) of the first medical device (item 20), the first elongate member having a first length (column 4, line 1-13 of Barry: wherein a stopcock is construed as the first elongate member which would have a first length).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray to include a first elongate member coupled to the sidearm of the first medical device, the first elongate member having a first length, as taught by third embodiment of Barry, for the purpose of maintaining the port in a closed position when the port is not being accessed to flush the passageway or inject fluids into a patient's bloodstream (column 4, line 1-13 of Barry).
In regard to claim 15,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray in view of the third embodiment of Barry teaches the hemostasis valve system of claim 14.
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray in view of the third embodiment of Barry fails to disclose wherein the first length is greater than the second length.
It would have been an obvious matter of design choice to modify the first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray in view of the third embodiment of Barry to include wherein the first length is greater than the second length since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Examiner notes Gray and Barry are silent as to the dimension of the first length and second length and the first length and second length could be modified depending on the desired use/function to have the first length be greater than the second length. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In regard to claim 16,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray in view of the third embodiment of Barry teaches the hemostasis valve system of claim 14.
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray in view of the third embodiment of Barry fails to disclose wherein the first length is less than the second length.
It would have been an obvious matter of design choice to modify the first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray in view of the third embodiment of Barry to include wherein the first length is less than the second length since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Examiner notes Gray and Barry are silent as to the dimension of the first length and second length. The first length and second length could be modified depending on the desired use/function to have the first length is less than the second length. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In regard to claim 17,
The first embodiment of Barry in view of Hart in view of Prosek in view of the second embodiment of Barry in view of Gray in view of the third embodiment of Barry teaches the hemostasis valve system of claim 14, wherein the first length is an indicium that communicates the position of the first elongate member and the first medical device to a user (column 4, line 1-13 of Barry; Examiner notes the first length is an indicium that communicates the position of the first elongate member and the first medical device to a user since the sidearm and first elongate member are attached to the first medical device; one would be able to look at the length of the first elongate member and therefore verify the position of the first elongate member and the first medical device).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the claim objections. Examiner notes any other amendments to the claims may affect their allowability.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention the hemostasis valve of claim 1, wherein the elongate member is laterally movable along the continuous slit.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes the indication of allowability is on the condition that the claims are amended in such a way as to be in line with the interpretation that has been applied in view of the rejections under 35 U.S.C. 112(b) and any other amendments to the claims may affect their allowability.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention the hemostasis valve system of claim 9, wherein the elongate member is laterally movable along the continuous slit.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant argues in regard to the claim objections that the claims have been amended to correct the alleged informalities. This argument is not found to be persuasive as Applicant did not amended “the hemostasis valve lumen” in claim 12 to state “the single hemostasis valve lumen”. No other arguments have been provided. 
Applicant argues in regard to the prior art rejections that the wall in between the access ports 36 of Ramee is not an elongate member, the wall in between the slit-like openings 29a, 29b of Cooper is not an elongate member, and the wall in between the left side opening and the right side opening is not an elongate member in Hart. These arguments are not found to be persuasive as the walls are elongate members as shown in the figures above. Examiner notes the degree or orientation of elongation is not defined. Examiner notes no specific length is also required in order to be considered “elongate”. No other specific arguments are provided as to why the walls are not elongate members. 
Applicant argues in regard to the new claims that they depend from either amended independent claim 1 or amended independent claim 9 and are patentable over the cited art for at least the reasons noted above. See response above in regard to claim 23. As noted above claims 22 and 24 would be allowable if amended accordingly as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783